DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/3/2021, with respect to the 35 U.S.C. 112 and 35 U.S.C. 103 rejections based on Fu (CN 1712175) have been fully considered and are persuasive. The rejections have been withdrawn.
The 35 U.S.C. 102/103 rejection based on Date (JP 2002-224881) is withdrawn in view of the Examiner’s Amendment below.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Pomianek on 28 Feb 2022.
The application has been amended as follows: 
Claim 1:	A solder powder or solder ball comprising Sn or a Sn-containing alloy and 40 to 320 ppm by mass of As, the solder powder or solder ball including an As-enriched layer that is present at least in part on a surface side of the solder powder or solder ball.
Claim 2.	The solder powder or solder ball according to claim 1, further comprising 20 ppm by mass to 3% by mass of Bi.
powder or solder ball according to claim 1, further comprising 20 ppm by mass to 0.5% by mass of Sb.
Claim 4.	The solder powder or solder ball according to claim 1, further comprising 20 ppm by mass to 0.7% by mass of Pb.
Claim 5.	The solder powder or solder ball according to claim 1, further comprising 0 to 3000 ppm by mass of Sb, 0 to 10000 ppm by mass of Bi, and 0 to 5100 ppm by mass of Pb, wherein contents of Bi and Pb are not simultaneously 0 ppm by mass.
Claim 6.	The solder powder or solder ball according to claim 5, wherein contents of As, Sb, Bi and Pb satisfy the following formulas (1) and (2):
	275 [Symbol font/0xA3] 2As + Sb + Bi + Pb   (1)
	0.01 [Symbol font/0xA3] (2As + Sb)/(Bi + Pb) [Symbol font/0xA3] 10.00   (2)
	wherein As, Sb, Bi and Pb in the formulas (1) and (2) respectively represent contents (in ppm by mass) of As, Sb, Bi and Pb in the solder powder or solder ball.
Claim 7.	The solder powder or solder ball according to claim 1, 
Claim 8.	The solder powder or solder ball according to claim 1, 
Claim 9.	The solder powder or solder ball according to claim 1, wherein the solder powder or solder ball is in the form of a powder.
Claim 10.	A solder paste comprising the solder powder according to claim 9 and a flux.
Claim 11.	The solder paste according to claim 10, further comprising a zirconium oxide powder.

Claim 13.	The solder powder or solder ball according to claim 1, formed into a solder joint.
Claim 14.	The solder powder or solder ball according to claim 7, wherein the solder powder or solder ball is in the form of a powder.
Claim 15.	A solder paste comprising the solder powder according to claim 14 and a flux.
Claim 16.	The solder powder or solder ball according to claim 8, wherein the solder powder or solder ball is in the form of a powder.
Claim 17.	A solder paste comprising the solder powder according to claim 16 and a flux.
Claim 18.	The solder powder or solder ball according to claim 7, formed into a solder joint.
Claim 19.	The solder powder or solder ball according to claim 8, formed into a solder joint.
 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach solder powder or ball having the claimed composition and an As-enriched layer at a surface side of the solder powder or ball.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784